DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 1/06/2022.
          Claims 1-20 are currently pending.
           Claims 1 and 12 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-20 were allowed, the reasons for allowance were indicated in the previous Ex Parte Quayle Action submitted on 11/12/2021. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Kyles et al. (U.S Pub. 20130316653) discloses a communication chip may include an EHF communication circuit having at least one controllable parameter-based module having a testable and controllable operating parameter The EHF communication chip may further include Anderson et al. (U.S Pat. 7433790) discloses an integrated circuit comprising: a first component operable to generate a reference value; and a second component operable to execute a test algorithm configured to control a trimming of the first component according to an external control value to adjust the reference value; and an analog to digital converter (ADC), wherein the reference value is a reference voltage used by the ADC to determine a voltage range of an input signal converted by the ADC; wherein the second component is operable to begin executing the test algorithm in response to receiving a start signal from a tester apparatus configured to perform testing on the integrated circuit. (see specification for more details).
             Park et al. (U.S Pub. 20180323703) discloses a semiconductor device may include a trimming circuit suitable for generating a reference voltage that is adjusted based on a code value, and an internal voltage generation circuit suitable for generating an internal voltage based on the reference voltage, wherein the internal voltage generation circuit is suitable for dividing the internal voltage in a division ratio that varies depending on an operation mode and for generating the internal voltage based on comparison of the divided internal voltage with the reference voltage (see specification for more details).


Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/16/2022